Citation Nr: 1137251	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2005, the Veteran appeared in Washington, D.C. and testified at a hearing before the undersigned.  A transcript has been associated with the claims file.

In a September 2005 decision, the Board reopened the Veteran's claim of service connection for residuals of an injury to the back and denied the claim on the merits.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Memorandum Decision, the Court, in pertinent part, vacated the September 2005 Board decision with regard to the denial of service connection for a low back disability, and remanded the case to the Board for additional development and consideration of that issue.

In July 2008, the Board remanded the claim to the RO through the Appeals Management Center (AMC) for additional evidentiary development, which was completed.  The Board subsequently denied the claim in a March 2009 decision, and the Veteran appealed this decision to the Court.  In an Order dated in February 2010, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran), vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In July 2010, the Board remanded the claim to the RO through the AMC for additional development.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  


REMAND

The February 2010 Joint Motion indicated that the August 2008 VA examiner failed to address adequately the "clinical significance" of the Veteran's contentions that he initially injured his lower back while playing football during service in 1964 and has suffered low back pain ever since then, or of the initial post-service documentation of low back complaints is in the latter 1970s.  The Joint Motion also suggested that the VA opinion contained inadequate rationale as the examiner merely implied that because the in-service injury did not "disable" the Veteran during service (i.e., the Veteran was not kept off duty and was not given a profile), it probably did not cause his current back disability.  

In July 2010, the Board remanded this matter for a new VA examination and directed the examiner to address the above concerns.  While the same examiner in an August 2010 examination referenced the Veteran's lay statements regarding his low back treatment and pain in the 1960s and 1970s, he unfortunately failed to address specifically the initial post-service documentation of low back complaints, which include VA outpatient treatment records dated in December 1977 and in about September 1978, to determine whether or not they constitute evidence of a continuation of back complaints that began during service (as alleged by the Veteran).  Further, the examiner found that the back injury in service (according to the Veteran's history) would have been relatively mild and did not prevent the Veteran from returning to duty, but this description by the examiner does not explain whether such a mild injury could have resulted in back symptoms that continued throughout service and after service.  

The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  

The Board additionally notes that in October 1995 the Veteran indicated that he was awaiting a decision from the Social Security Administration (SSA) on his claim for benefits, and that the 2010 VA examiner's report indicates that the Veteran has been receiving disability payments since 1996.  The records do not indicate whether such payments involve VA pension, Social Security Income (SSI), or Social Security Disability (SSD).  An RO inquiry of the SSA in April 2003 does not appear to show any disability award was made, but the record remains unclear on that matter.  As VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate the claim, the AMC/RO should clarify the type of benefits that he is receiving and obtain a copy of all records and decisions related to any award for SSD.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran was in receipt of SSD benefits.  If so, request copies of all records and decisions from the SSA and associate them with the claims file.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Thereafter, return the claims file to the physician who examined the Veteran in August 2010 and request an addendum opinion.  The examiner is asked to comment on whether the type of low back injury sustained in service (according to the Veteran's history), while "not disabling" and not preventing him from performing his military duties, resulted in back symptoms that as likely as not continued throughout service and after service.  

The examiner is also asked to address the significance of the initial post-service documentation of low back complaints occurring in the latter 1970s, at which time the Veteran reported having had back pain in the 1960s and 1970s, specifically the VA outpatient treatment records dated in December 1977 and in about September 1978, in the context of whether there is sufficient factual evidence to support a well-reasoned conclusion that the Veteran's current low back disability is related to injury sustained in service.  The examiner should comment on whether the initial post-service documentation of low back complaints as likely as not represented a continuation of back complaints that began during service.  

The examiner must explain, with complete rationale, all opinions that are given.  If the examiner is unable to render any opinion requested, it should be so noted in the record, along with a full explanation for why it cannot be done.

If the VA examiner is unavailable, afford the Veteran another examination to address the question of whether his current low back disability is related to injury or disease during his period of service from December 1963 to December 1967, taking into consideration the lay statements about a history of back injury during service and back complaints ever since then, the service treatment records without documentation of a back injury or back complaints, the post-service documentation of back complaints beginning in the 1970s, and the VA examination reports of February 2003, August 2008, and August 2010 that have addressed the issue of onset of the current low back disability.  The claims file should be made available to the examiner for review.

3.  After the completion of the foregoing development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


